Citation Nr: 0817788	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating above 30 percent for 
service-connected gunshot wound residuals of the left 
forearm, with nerve injury and moderate injury to muscle 
group V.

2.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to the service-connected 
left forearm disability.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In connection with this appeal, the veteran and his spouse 
testified at a personal hearing before a Decision Review 
Officer (DRO) in July 2005, and the veteran testified before 
the undersigned Acting Veterans Law Judge in April 2008.  
Transcripts of both hearings are associated with the claims 
file.  

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action on his part is required.


REMAND

Both at his July 2005 and April 2008 hearings, as well as in 
other documents of record, the veteran contends that, during 
his military service, he injured his knees by running and 
falling on rocks, and injured his left shoulder when he fell 
out of a truck.  He also claims that he developed a left 
shoulder disorder manifested by pain and limited motion as a 
result of his service-connected left forearm disability.  
Additionally, the veteran alleges that his left forearm 
disability has increased in severity to the point that he is 
unable to work, and argues that such is manifested by pain, 
limited motion, weakness, and numbness.  Therefore, the 
veteran claims that he is entitled to service connection for 
bilateral knee and left shoulder disorders, as well as 
entitled to a rating in excess of 30 percent for his left 
forearm disability, to include on an extra-schedular basis.  

The Board finds that a remand is necessary in order to obtain 
outstanding VA treatment records.  In this regard, the Board 
notes that, at his July 2005 DRO hearing, the veteran 
indicated that his knees had been X-rayed at the Dallas, 
Texas, VA Medical Center (VAMC) a couple of months previously 
and that he had a follow up appointment the next month.  
Additionally, at his April 2008 Board hearing, the veteran 
stated that he was currently receiving treatment at both the 
Dallas VAMC and the Fort Worth, Texas, VA Outpatient Clinic 
(VAOPC), which are both part of the VA North Texas Health 
Care System.  The Board notes that the most recent VA 
treatment records contained in the claims file are dated in 
October 2004.  Therefore, a remand is required in order to 
obtain any outstanding treatment records from both the Dallas 
and Fort Worth VA facilities. 

With respect to the veteran's increased rating claim, he was 
most recently afforded a VA muscles examination in February 
2006.  At his April 2008 Board hearing, he testified that he 
has constant pain in his left arm, cannot lift objects, and 
has weakness in the arm.  Additionally, the veteran indicated 
that, within the prior 18 months, he had also developed 
numbness radiating down his left arm into his hand.  
Therefore, given that the veteran reports that his service-
connected left forearm condition has worsened in severity 
since the time of his last VA examination conducted in 
February 2006, a remand is required in order to conduct 
current orthopedic and neurological examinations.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Moreover, 
as the veteran has argued entitlement to an increased rating 
on an extra-schedular basis, the Board finds that 
contemporary examinations are needed in order to properly 
determine whether his left forearm disability results in an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization.  

Additionally, with regard to the secondary component of the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder, the Board finds that he should be 
provided with a VA examination in order to ascertain the 
current nature and etiology of such disorder.  Specifically, 
an examination is necessary in order to determine whether it 
is as likely, unlikely, or at least as likely as not that any 
currently diagnosed left shoulder disorder is proximately due 
to, the result of, or has increased in severity as a 
consequence of the veteran's service-connected left forearm 
disability.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to the claims now before the Board.  The Court of 
Appeals for Veterans Claims' (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.  
With respect to the extra-schedular component of the 
veteran's increased rating claim, and his claim of 
entitlement to service connection for a left shoulder 
disorder as secondary to his left forearm disability, a 
remand is required to provide notice in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes that the veteran was advised of the evidence and 
information necessary to establish a disability rating and an 
effective date for the disabilities on appeal in the April 
2006 supplemental statement of the case.  However, the United 
States Court of Appeals for the Federal Circuit has held that 
VA cannot satisfy its duty to notify under the VCAA by 
referencing various post-decisional communications, such as 
the notification of the decision, the statement of the case, 
or supplemental statements of the case from which the 
claimant might have been able to infer what evidence was 
lacking.  See Mayfield v. Nicholson, 499 F.3d 1317, 1320 
(Fed. Cir. 2007) (quoting Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006)).  Additionally, any corrective 
notice that is provided must be followed by a readjudication 
of the claim by the Agency of Original Jurisdiction (AOJ), 
whereas in this case the corrective notice was included in 
the readjudication document.  Therefore, while on remand, the 
veteran should be provided with proper notice of the 
Dingess/Hartman elements as to all issues on appeal.

Additionally, regarding the evidence and information 
necessary to substantiate the veteran's claim of entitlement 
to an increased rating for his left forearm disability, the 
Board notes that section 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Therefore, while on remand, the veteran should 
be provided with proper notice in accordance with Vazquez-
Flores.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The veteran should be provided legally 
adequate VCAA notice with respect to all 
of his claims.  Pertinent to the extra-
schedular component of the veteran's 
increased rating claim and his claim of 
entitlement to service connection for a 
left shoulder disorder as secondary to his 
left forearm disability, he should be 
provided with VCAA notice that informs him 
of the information and evidence necessary 
to substantiate his claims under 38 C.F.R. 
§ 3.321 and 38 C.F.R. § 3.310, 
respectively; (2) informs him about the 
information and evidence that VA will seek 
to provide; (3) informs him about the 
information and evidence he is expected to 
provide; and (4) ask him to provide any 
evidence in his possession that pertains 
to the claims.  See Pelegrini. 

With respect to all claims, the veteran 
should be provided with notice of the 
evidence and information necessary to 
establish a disability rating and an 
effective date in accordance with 
Dingess/Hartman.  

With respect to the veteran's claim of 
entitlement to an increased rating for his 
left forearm disability, he should be 
given notice that informs him that he 
should provide medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  If the Diagnostic Code(s) 
under which the veteran will be rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by him 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life (such as a 
specific measurement or test result), the 
veteran should be provided at least 
general notice of that requirement. 
Additionally, the veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  See Vazquez-Flores.  

2.  Any outstanding treatment records from 
the VA facilities in Dallas and Fort 
Worth, which are both part of the North 
Texas Health Care System, dated from 
October 2004 to the present, and that 
relate to the three claims on appeal, 
should be obtained and associated with the 
claims file.  

3. After completing the above, the veteran 
should be afforded VA orthopedic and 
neurological examinations in order to 
determine the current nature and severity 
of his service-connected left forearm 
disability.  The claims file must be made 
available to the examiner(s) for review.  
Any evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  All orthopedic and 
neurological manifestations should be 
noted and assessed.  

Additionally, an opinion should be 
requested concerning how such disability 
impacts the veteran's ability to be 
employed, as well as the impact this 
condition has on daily functioning.  All 
opinions expressed should be accompanied 
by supporting rationale.  

4. The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current nature and severity 
of his claimed left shoulder disorder 
disability.  The claims file must be made 
available to the examiner for review.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

Additionally, the examiner should be 
requested to identify each currently 
diagnosed disorder of the left shoulder.  
Thereafter, with respect to each left 
shoulder diagnosis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that such disorder 
is proximately due to, the result of, or 
has increased in severity as a consequence 
of, the veteran's service-connected left 
forearm disability.  All opinions 
expressed should be accompanied by 
supporting rationale.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claims 
should be readjudicated.  With respect to 
his increased rating claim, consideration 
should be given as to whether referral for 
an extra-schedular evaluation under 38 
C.F.R. § 3.321 is warranted.  Also, 
regarding the veteran's left shoulder 
disorder, consideration should be given to 
38 C.F.R. § 3.310.  If any of the claims 
remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response, and then the case 
should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



